 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AARON RAISER,                                      Case No.: 18-CV-1836 JLS (AHG)
12                                     Plaintiff,
                                                        ORDER DENYING WITHOUT
13   v.                                                 PREJUDICE PLAINTIFF’S
                                                        PENDING EX PARTE MOTIONS
14   HON. TIMOTHY CASSERLY, et al.,
15                                  Defendants.         (ECF Nos. 28, 34, 40, 50, 51)
16
17         Presently before the Court are Plaintiff Aaron Raiser’s Ex Parte Motions (A) for an
18   Order Declaring ECF Access Policies and Local Rule 7.1 Unconstitutional (ECF No. 28);
19   (B) for an Order Declaring Local Rule 7.1 Page Limit Unconstitutional (ECF No. 34);
20   (C) for Order of Entry of Default Judgment (ECF No. 40); (D) for an Order (1) That Only
21   Presiding Judge Personally Read All Pending and Future Applications, Motions and
22   Memorandum of Points and Authorities and Personally Draft The Orders Thereon With
23   No Staff Input; (2) That Certain Administrative Orders Be Entered To Prevent Further Bias
24   and Disruption To Proceedings And Case Transferred To Another Judge; (3) For Hearing
25   To Get Out in the Open What Is Happening In This Case From a Due
26   Process/Administrative Perspective and Talk About How Plaintiff Can Get a Fair
27   Adjudication With Proper Legal Analysis; (4) To Declare Present System of Delegation to
28   Court Staff and Interns Plaintiff’s Cases as Unconstitutional; (5) To Declare Present

                                                    1
                                                                                18-CV-1836 JLS (AHG)
 1   System of Reliance on Case Summaries Unconstitutional; (6) That Only the Presiding
 2   Judge in This Case Read This Ex Parte Application and Supporting Memorandum of Points
 3   and Authorities, Supporting Cites and Draft the Order Thereon; and (7) To Declare
 4   Allowing Staff To Search PACER (including Internal PACER) For Plaintiff’s Cases
 5   Unconstitutional (ECF Nos. 50, 51).1
 6          Including the five ex parte motions presently before the Court, Plaintiff has now
 7   filed fourteen ex parte motions during this litigation. “In our adversary system, ex parte
 8   motions are disfavored.” Ayestas v. Davis, 138 S. Ct. 1080, 1091 (2018); accord United
 9   States v. Thompson, 827 F.2d 1254, 1257 (9th Cir. 1987)). Consequently, “opportunities
10   for legitimate ex parte applications are extremely limited.” Maxson v. Mosaic Sales Sols.
11   U.S. Operating Co., LLC, No. 2:14-CV-02116-APG, 2015 WL 4661981, at *1 (D. Nev.
12   July 29, 2015) (quoting In re Intermagnetics Am., Inc., 101 B.R. 191, 193 (C.D. Cal.
13   1989)). A proper ex parte motion must “address . . . why the regular noticed motion
14   procedures must be bypassed,” i.e., “it must show why the moving party should be allowed
15   to go to the head of the line in front of all other litigants and receive special treatment.”
16   Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). This
17   requires the moving party to “show that the moving party’s cause will be irreparably
18   prejudiced if the underlying motion is heard according to regular noticed motion
19   procedures” and “that the moving party is without fault in creating the crisis that requires
20   ex parte relief, or that the crisis occurred as a result of excusable neglect.” Id.
21          None of Plaintiff’s pending ex parte motions meet these requirements. See generally
22   ECF Nos. 28, 34, 40, 50, 51. Plaintiff makes generalized arguments that he will suffer
23   irreparable harm because there are other motions pending and his case could be dismissed.
24   See, e.g., ECF Nos. 28 at 2, 34 at 2, 40 at 2, 50 at 2, 51 at 2. Those assertions, however,
25   do not warrant ex parte relief. Consequently, “[t]he pending motions are not properly
26
27   1
      Plaintiff also filed ex parte motions for an Order (1) For Extension of Time to Serve / Re-Serve Summons
28   and Complaint on Non-Appearing Defendants; and (2) Allowing Discovery to Determine Doe Defendant
     Identity (ECF Nos. 43, 44). The Court will address those requests in a separate Order.

                                                        2
                                                                                         18-CV-1836 JLS (AHG)
 1   brought in an ex parte manner.” See Maxson, 2015 WL 4661981, at *2. “While the Court
 2   liberally construes the filings of pro se litigants, pro se litigants are not relieved from
 3   following applicable rules of procedure, including the Local Rule requiring a showing of
 4   compelling reasons for seeking relief on an ex parte basis.” Id. (citing Hebbe v. Pliler, 627
 5   F.3d 338, 342 (9th Cir. 2010); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)). “As a
 6   result, the Court will not address the substance of the motions and they are hereby
 7   DENIED. To the extent Plaintiff continues to seek the relief requested, [he] must file
 8   the motions in accordance with the rules of this Court and provide notice of them to
 9   Defendant[s’] counsel.” See id. (emphasis in original).
10         Further, “the Court has outlined above the extremely limited circumstances in which
11   the filing of an ex parte request is proper. The Court expects Plaintiff to refrain in the
12   future from filing ex parte requests when the appropriate circumstances do not exist for
13   such a filing.” See id.
14         IT IS SO ORDERED.
15   Dated: February 3, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               18-CV-1836 JLS (AHG)
